Exhibit 10.4

DOLE FOOD COMPANY, INC.

GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN

RESTRICTED STOCK

FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified below
(the “Award”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and provided to Participant, each as amended from time
to time. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

 

Name of Participant:    Grant Date:                    , 2013 Number of shares
of restricted stock:    Vesting Schedule:    The Award vests with respect to
100% of the shares of restricted stock on the third anniversary of the Grant
Date, provided that the Award shall in no event be accelerated due to the
consummation of the sale transaction with ITOCHU Corporation.

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

DOLE FOOD COMPANY, INC.    

 

Participant Signature

By  

 

    Title:  

President & Chief Operating Officer

    Address (please print):      

 

     

 

By  

 

   

 

Title:  

Vice President, Human Resources

   



--------------------------------------------------------------------------------

DOLE FOOD COMPANY, INC.

STANDARD TERMS AND CONDITIONS FOR

RESTRICTED STOCK

These Standard Terms and Conditions apply to the Award of restricted stock
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the restricted stock shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

 

1. TERMS OF RESTRICTED STOCK

Dole Food Company, Inc., a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the “Grant Notice”) an award of a number of restricted shares (the “Award” or
the “Restricted Stock”) of the Company’s common stock, par value $0.001 (the
“Common Stock”) specified in the Grant Notice. The Award is subject to the
conditions set forth in the Grant Notice, these Standard Terms and Conditions,
and the Plan, each as amended from time to time. For purposes of these Standard
Terms and Conditions and the Grant Notice, any reference to the Company shall
include a reference to any Subsidiary.

 

2. VESTING OF RESTRICTED STOCK

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of shares of Restricted Stock as set
forth in the Grant Notice. Shares of Restricted Stock that have vested and are
no longer subject to forfeiture are referred to herein as “Vested Shares.”
Shares of Restricted Stock awarded hereunder that are not vested and remain
subject to forfeiture are referred to herein as “Unvested Shares.”
Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary, upon the Participant’s Termination of Employment for any reason
(including by reason of death, Retirement or Disability), any then Unvested
Shares (after taking into account any accelerated vesting under Section 17 of
the Plan or any other agreement between the Participant and the Company
(including any accelerated vesting to which the Participant is entitled in the
event of a “Qualified Termination” under a Change of Control Agreement between
the Participant and the Company), if applicable) held by the Participant shall
be forfeited and canceled as of the date of such Termination of Employment.



--------------------------------------------------------------------------------

3. RIGHTS AS STOCKHOLDER

From and after the Grant Date, the Participant shall have all of the ownership,
voting rights, dividend rights and all other rights of a stockholder of the
Company with respect to the Restricted Stock, except that (i) such rights as to
Unvested Shares shall terminate upon the forfeiture of such Unvested Shares as
and to the extent specifically provided in Section 2 above and (ii) dividends
payable in cash shall, with respect to any Unvested Shares, be automatically
reinvested in additional shares of Common Stock at a purchase price per share
equal to the Fair Market Value of a share of Common Stock on the date such
dividend is paid; provided, however that any fractional share shall be rounded
up to a whole share. Any additional shares of Common Stock accrued for the
Participant through dividends on Unvested Shares, whether through reinvestment
or through a dividend paid in shares of Common Stock, shall be subject to the
same restrictions on transferability and risk of forfeiture as the Unvested
Shares with respect to which they were distributed.

 

4. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Vested
Shares, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions designed to delay and/or coordinate the timing and
manner of sales by Participant and other holders and (c) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.

 

5. INCOME TAXES

To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
grant or vesting of the Restricted Stock. The Company shall not be required to
issue shares or to recognize the disposition of such shares until such
obligations are satisfied. Unless the Participant pays the withholding tax
obligations to the Company by cash or check, withholding may be effected, at the
Company’s option, by withholding Common Stock issuable in connection with the
Award (provided that shares of Common Stock may be withheld only to the extent
that such withholding will not result in adverse accounting treatment for the
Company). The Participant acknowledges that the Company shall have the right to
deduct any taxes required to be withheld by law in connection with the Award
from any amounts payable by it to the Participant (including, without
limitation, future cash wages).

 

6. NON-TRANSFERABILITY OF UNVESTED SHARES

The Participant represents and warrants that the shares of Restricted Stock are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant



--------------------------------------------------------------------------------

further understands, acknowledges and agrees that, except as otherwise provided
in the Plan or as permitted by the Administrator, the Unvested Shares may not be
sold, assigned, transferred, pledged or otherwise directly or indirectly
encumbered or disposed of.

 

7. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock. Any prior agreements, commitments or negotiations concerning
the Restricted Stock are superseded.

 

8. LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award.
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

9. GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.



--------------------------------------------------------------------------------

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

 

10. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock via Company
web site or other electronic delivery.